NO. 12-22-00226-CV

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

IN THE MATTER OF THE                                    §       APPEAL FROM THE 369TH
MARRIAGE OF ANITA TEDFORD
AND CHRISTOPHER AARON                                   §       JUDICIAL DISTRICT COURT
TEDFORD AND IN THE INTEREST
OF K.A.T., A CHILD                                      §       ANDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
        On August 29, 2022, the Clerk of this Court notified Appellant, Candice Nichole
Jeffcoat, that the filing fee in this appeal is due. Appellant was informed that failure to remit the
filing fee on or before September 8, would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee passed, and Appellant has not responded to this Court’s notice, paid the
filing fee, or otherwise shown that she is excused from paying the fee. 1


        1
          The case information sheet from the Anderson County District Clerk’s Office reflects that Appellant has
not been declared indigent.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered September 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 22, 2022


                                         NO. 12-22-00226-CV


             IN THE MATTER OF THE MARRIAGE OF ANITA TEDFORD
                    AND CHRISTOPHER AARON TEDFORD AND
                      IN THE INTEREST OF K.A.T., A CHILD


                                Appeal from the 369th District Court
                   of Anderson County, Texas (Tr.Ct.No. DCCV21-2735-369)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.